Name: 87/595/EEC: Council Decision of 30 November 1987 accepting, on behalf of the Community, the Recommendation of the Customs Cooperation Council of 22 May 1984 concerning the use of codes for the representation of data elements and four of its Annexes
 Type: Decision
 Subject Matter: tariff policy;  information technology and data processing;  cooperation policy;  organisation of transport;  information and information processing
 Date Published: 1987-12-22

 Avis juridique important|31987D059587/595/EEC: Council Decision of 30 November 1987 accepting, on behalf of the Community, the Recommendation of the Customs Cooperation Council of 22 May 1984 concerning the use of codes for the representation of data elements and four of its Annexes Official Journal L 362 , 22/12/1987 P. 0022 - 0026 Finnish special edition: Chapter 11 Volume 13 P. 0116 Swedish special edition: Chapter 11 Volume 13 P. 0116 COUNCIL DECISION of 30 N °vember 1987 accepting, on behalf of the Community, the Recommendation of the Customs Cooperation Council of 22 May 1984 concerning the use of codes for the representation of data elements and four of its Annexes (87/595/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28, 113 and 235 thereof, Having regard to the Proposal from the Commission, Having regard to the opinion of the European Parliament(1), Whereas the Customs Cooperation Council Rec- ommendation of 22 May 1984 is intended to facilitate the interchange of data between customs administrations and between such administrations and participants in international trade using, during such interchange of data, internationally-agreed and universally-applicable codes for the representation of data elements; whereas this Recommendation, given recent developments in communications technology, deals with a subject of special interest to customs and consequently for the implementation of the common commercial policy of the Community since it effectively contributes to the facilitation of international trade; Whereas, given the present position of Community law, four Annexes to the abovementioned Recommendation may be accepted at the same time as the Recommendation itself, HAS DECIDED AS FOLLOWS: Article 1 The Customs Cooperation Council Recommendation of 22 May 1984 concerning the use of codes for the representation of data elements as well as the four Annexes specified hereunder, are hereby accepted on behalf of the Community: -Annex VII:Container identifiers; -Annex IIV:Description of goods, and tariff or statistical headings; -Annex IVI:Customs procedures; -Annex VII:Units of measurement. The text of the Recommendation, together with the Annexes mentioned above is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to notify the Secretary-General of the Customs Cooperation Council of the Community's acceptance of the Recommendation and the Annexes referred to in Article 1. Done at Brussels, 30 N °vember 1987. For the CouncilThe PresidentN. WILHJELM (1)OJ N ° C 318, 30. 11. 1987.